Title: Notes on Roofing, 4 September 1804
From: Jefferson, Thomas
To: 


               
                  
                     before 4 Sep. 1804
                  
               
               to cover with sheet iron in ridges & gutturs.
               let the ridges be 6. I. high & 5. times that in span = 30 I. 
               then the slope will be 16.15 and adding 1.85 I. for the lap the sheets of iron must be 18. I. wide
               consequently 18 I. of sheet clears only 15. I. horizontal, and if the sheets cost 18. D. the square, the cost of a horizontal square will be as 15 I. : 18 I. :: 18 D. : 21.6 D
               [note the thickest tin is 18. D a box of 100. sheets 16¾ by 12¼ = 142. sq. feet the thin tin is 18 D a box of 225 sheets 14 I. by 10 I. = 220. sq. feet]
               method of doing it.
               place your joists 30. I. apart from center to center. let them be 12. I. wide, and slope them from the middle towards each end to 6. I. width, leaving the bolts in strait.
               laths are then to be nailed across them, but not plain ones as for shingling but serrated thus  each tooth being of 30. I. long & 6. I. high, the thin point laid over the joist & nailed thro’ to the joist with a spike or large nail. to make the serrated laths without waste, have oak plank 2. I. thick and 10. I. wide & split it with a saw thus
               
                     
               in this way each plank makes 2 serrated laths without waste. nail them on the joists, the serrated edge up.
               then nail inch sheeting plank across them on the upper edges. this coat will consequently be parallel with the joists.
               the angle of the tooth being 136.° 22′ have all your sheets bent longitudinally through the middle to that angle.
               lay down a sheet in the guttur, and nail it’s edges to the sheeting. they will reach 9 I. up the slope each way.
               lay another sheet on the adjoining ridge. it’s edge will overlap the guttur sheet 1.85 I. nail it on it’s ridge pole to the sheeting. note the sheeting is not to be mitred at the ridge pole, but the side of one plank laid over the edge of the other, that the nails may enter the solid, instead of entering the mitre.
               
               then across the ridges, (after all is covered with sheet iron) lay plain laths one foot apart. these will consequently be parallel with the serrated laths and across these again nail flooring planks, square jointed, which of course will be parallel with the joists & sheeting plank. the whole looks thus
               
               
                  
                     
                     a plinth to cover the eve holes.
                     a nail thro’ the flooring plank into the edge of the plinth
                        another thro’ the plinth into the edge of the lath
                  
                  
               
               
               estimate for every 10. f. square horizontal measure.
               
                  
                     sheet iron. 120. sq. feet =       21.60 D
                     
                  
                  
                     flooring plank.
                     100.
                     f.
                     
                     
                  
                  
                     laths
                     50.
                     
                     
                     
                  
                  
                     sheeting
                     120.
                     
                     
                     
                  
                  
                     
                     270.
                     sq. f. I. plank =
                     3.60
                     
                  
                  
                     2. I. serrated laths. oak
                     21
                     sq. f.
                      .40
                     
                  
                  
                     
                     
                     
                     25.60 
                     besides nails & laying down.
                  
               
               
                     
                  
               
                  
                     The Terras on the top of the house is 12. squares. will cost
                     307.
                     20 D
                  
                  
                     The Terras
                     on the N.W. offices.
                     30.
                     squares
                     }
                     38. sq.
                     972.
                     
                  
                  
                     
                     on the passage
                      8.
                     
                  
                  
                     do. on S.E. side
                     
                     
                     
                     
                     972.
                     __
                  
                  
                     
                     
                     
                     
                     
                     2251.
                     20
                  
               
               
                     
                  
               
                  
                     for the Terras of the house, of sheets 18. I. by 10. f. 48 x 2 =
                      96.
                  
                  
                     for the 8. gutturs of the porticos & piazzas
                      20
                  
                  
                     for the gutturs formed by junction of the roof with walls of Dome
                       3
                  
                  
                     
                     119.
                  
               
               
                     
                  
               but if plate iron be used only for the gutturs, it may be only 16. I. wide and 11 f. 6. I. long
               the ridges to be covered either with plank or shingles 12. I.
               then the cost of the sheet iron will be only 8. D. per square horizontl. measure qu. 9. D 60
               one terras & passage will then cost 304. D. for it’s gutturs of sheet iron.
               
               the terras, without the passage, 30. squares @ 9.6 will be 288. D for the sheet iron = 16 squares @ 18. D
               the ridges will still be 30. I. span & 6. I. high, & the slope 16.15
               
                     
                  
               order 1500. f. plank pine 8. I wide in cuts of 10. f. for slopes of terras.
               
                     
                  
               a plainer calculation
               there being 4. gutturs in every 10. f. requiring only a sheet of 16. I. each & the full square of sheet iron costing 18. D. we have this proportion
               
               
                  
                     As 10. f. : 4 x 16 I = 5 f–4 I :: 18 D :
                     9.6 
                     D which xd. by 30. squares
                  
                  
                     
                     
                     3
                     0
                  
                  
                     
                     gives
                     288
                     . D. for the N.W. offices
                  
                  
                     
                     &
                     288
                     for the S.E. do.
                  
                  
                     
                     
                     576
                     .for the whole
                  
                  
                     
                     to wit
                     16. squares for N.W.
                  
                  
                     
                     
                     16. do.S.E.
                  
                  
                     
                     
                     32 do. for the whole x 18 = 576.
                  
               
               
                     
                  
               
                  
                     1804. Sep. 4.
                     the N.W. offices will require 2 x 48 = 96 sheets 16. I. wide 11 f–6 I long
                  
                  
                     
                     wrote to Jones & Howell for 100. sheets 16. I. wide 11 f–8. I long
                  
                  
                     
                     these will make 15.56 squares which @ 18. D. will be 280. D.
                  
               
            